PER CURIAM.
In a well considered opinion reported in 28 T.C. 407, Judge Harron has rejected the taxpayers’ claim of a loss deduction on sale of stock, holding that the wife’s sale of shares in her wholly owned corporations to her father-in-law and the purchase by the corporations of the same amount at the same price on the same day amounted to an indirect sale between her and her corporations, as prohibited by I.R.C.1939, § 24(b) (1) (B). As Judge Harron shows, the fact that the family relationship was not that defined in the somewhat corresponding prohibition of § 24(b) (1) (A) is immaterial. We are content to affirm on her opinion.